                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         C2R Global Manufacturing, Inc.,                    Case No. 18-30182-beh

                              Debtor.                       Chapter 11


            DECISION AND ORDER CONSTRUING DISPUTED CLAIMS


         This is a patent case about disposal systems for medications, against the
backdrop of a bankruptcy claim objection. The Court has reviewed the parties’
claim construction briefs and heard well-wrought oral argument. In the
intervening period since the hearing presentation, the parties attempted
mediation with retired bankruptcy judge Susan V. Kelley, but those efforts
were unsuccessful. For the reasons stated below, the Court adopts C2R’s
proposed claim construction in some respects, and Verde’s proposed claim
construction in other respects.

                PROCEDURAL BACKGROUND AND JURISDICTION
         On October 29, 2018, C2R Global Manufacturing, Inc. filed a petition for
relief under Chapter 11 of the Bankruptcy Code. Previously, on July 29, 2018,
Verde Environmental Technologies, Inc. had filed a lawsuit against C2R in the
Eastern District of Wisconsin, asserting claims for false advertising under 15
U.S.C. § 1125(a) and Wisconsin Statute § 100.18, as well as claims for
infringement of two of its patents, U.S. Patent No. 8,475,837 B2 (the “’837
Patent”) and U.S. Patent No. 8,535,711 B2 (the “’711 Patent”).1
         After the debtor filed its bankruptcy petition, the litigation in the district
court was stayed. Verde timely filed a proof of claim for $6,821,918.00,
claiming the patent and non-patent related damages asserted in its district
court case. C2R objected to the proof of claim, denying liability on Verde’s


1Specifically, Verde asserts infringement of claims 1, 8, and 9 of the ’837 Patent, and claims 1,
2, 6, 7, 11, and 12 of the ’711 Patent.



              Case 18-30182-beh       Doc 201     Filed 02/20/20      Page 1 of 33
claims and asserting counterclaims seeking a declaratory judgment that both
patents are invalid. As the first step in resolving C2R’s claim objection and its
counterclaims, the parties have asked the Court to construe the meaning of
several terms in the patents at issue.
      Because this patent dispute concerns the allowance or disallowance of
claims and the determination of counterclaims of the estate, this is a core
proceeding under 28 U.S.C. § 157(b)(2)(B) and (C). The Court has jurisdiction
under 28 U.S.C. § 1334 and the Eastern District of Wisconsin’s July 16, 1984,
order of reference entered under 28 U.S.C. § 157(a). To the extent that the
issues may be deemed non-core but otherwise relate to the debtor’s bankruptcy
case, the parties have given their implicit consent to the entry of appropriate
orders and judgments by the bankruptcy judge. This decision constitutes the
Court’s findings of fact and conclusions of law under Federal Rule of
Bankruptcy Procedure 7052.

                           FACTUAL BACKGROUND
      Verde is a Minnesota-based corporation that develops “research-based,
scientifically proven solutions to reduce drug abuse, misuse, and negative
environmental impact.” See ECF Doc. No. 49, at 7, 40. One of Verde’s
products is the Deterra Drug Deactivation System (“Deterra”), which
deactivates prescription drugs using activated carbon. Id. at 40. Verde has
obtained at least two patents that it asserts cover various aspects of the
Deterra system: the ’837 Patent, which is titled “Abuse Potential Reduction in
Abusable Substance Dosage Form,” and the ’711 Patent, which is titled
“Medication Disposal System.” Id. at 41.
      C2R, a Wisconsin corporation, is a direct competitor of Verde and sells
products for the safe disposal and deactivation of prescription drugs to
hospitals, pharmacies, law enforcement agencies, and individual consumers.
C2R makes several models of drug deactivation and disposal products,
products which Verde accuses of infringing claims 1, 8, and 9 of the ’837
Patent, and claims 1, 2, 6, 7, 11, and 12 of the ’711 Patent.




           Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 2 of 33
       The claims at issue in the ’837 Patent include the following language,
with the disputed terms italicized:
       1.   A device comprising:
            (a) an independent disposable container having an opening therein to
            receive a skin-worn patch device containing a residual amount of an
            abusable substance therein;
            (b) a layer containing an amount of an anti-abuse substance
            comprising an adsorption material which is activated carbon that
            prevents solvent extraction of said abusable substance, said layer
            being disposed in said container in a manner such that a skin-worn
            patch device properly inserted into said container will cause said
            abusable substance to contact said layer containing said anti-abuse
            substance; and
            (c) a closure means for closing said container containing a used skin-
            worn patch device.
                                          ...
       8. The device according to claim 1, wherein said abusable substance is
           an opioid.
       9. The device according to claim 8, wherein said abusable substance is
           fentanyl.
       10. The device according to claim 1, wherein said closure means
           comprises a zip lock seal.2
       11. The device according to claim 1, wherein said layer containing an
           amount of an anti-abuse substance is attached to one side of said
           container.
       12. The device according to claim 1, wherein said closure means
           comprises an adhesive strip on each side of said opening of said
           container.




22 Verde does not allege infringement of claims 10, 11, or 12 of the ’837 Patent, and therefore

the parties have not asked the Court to construe their terms, but the language of these claims
is relevant to the Court’s analysis of the parties’ arguments regarding the meaning of the term
“layer,” see infra section C.1, and “closure,” see infra section C.3, so the Court includes the
language of those claims here.



             Case 18-30182-beh       Doc 201     Filed 02/20/20      Page 3 of 33
      The claims at issue in the ’711 Patent include the following language,
with the disputed terms italicized:
      1. A disposal system for reducing substance abuse or environmental
         contamination from unused medications, said system comprising:
             (a) a disposable, sealable container that can be opened to receive
                 an amount of unused medication substance therein;

             (b) an amount of an active binding agent in said container for
                 treating said medication on contact, said binding agent includes
                 an amount of activated carbon that prevents later independent
                 extraction of said medication, such that insertion of said
                 medication into said container will cause said medication to
                 contact said binding agent; and

             (c) said container including a closure for sealing said container to
                 thereby capture a treated medication.
     2.   A disposal system as in claim 1 further comprising a suspension
          substance to suspend said activated carbon to improve contact with
          said medication.
                                      ...
     6. A disposal system as in claim 1 wherein said container is impervious
        to organic vapors.
     7. A disposal system as in claim 6 wherein said closure is resealable.
                                       ...
     11. A disposal system as in claim 1 wherein said closure is resealable.
     12. A disposal system as in claim 1 further comprising media to dissolve
         said unused medications that are in solid form.

                                      ANALYSIS
A.    Claim Construction Principles
      Determination of patent infringement and validity both require a two-
step process that begins with claim construction—a legal analysis where the
court interprets the meaning and scope of the claims—as the first step. See,
e.g., Kemco Sales, Inc. v. Control Papers Co., Inc., 208 F.3d 1352, 1359 (Fed.
Cir. 2000) (infringement); Smiths Indus. Med. Sys., Inc. v. Vital Signs, Inc., 183
F.3d 1347, 1353 (Fed. Cir. 1999) (validity). This decision concerns only the
first step, claim construction.




           Case 18-30182-beh      Doc 201    Filed 02/20/20     Page 4 of 33
      The parties used a “fence around the house” analogy to describe the
general purpose of patent law. In short, the claims of a patent define the
invention to which the patentee is granted the right to exclude. Phillips v. AWH
Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). Claim construction is
largely a question of law, Markman v. Westview Instruments, Inc., 517 U.S. 370,
372 (1966), even though it may include some fact-finding that would be subject
to clear-error review on appeal. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S.
Ct. 831, 835 (2015).
      A court construing a claim term seeks to give the words of the claim their
“ordinary and customary meaning” to one of ordinary skill in the relevant art.
Phillips, 415 F.3d at 1313. “[U]nless compelled to do otherwise, a court will
give a claim term the full range of its ordinary meaning as understood by an
artisan of ordinary skill.” Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342
(Fed. Cir. 2001).
      The appropriate starting point in construing a claim is the “intrinsic
evidence,” which includes the words of the claims themselves, the patent
specification, and the patent prosecution history. Vitronics Corp. v.
Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Phillips, 415 F.3d at
1315. “[T]he claims themselves provide substantial guidance as to the meaning
of particular claim terms,” Phillips, 415 F.3d at 1314, and the context in which
a term is used, as well as the use of the term in other claims of the patent, can
be “valuable sources of enlightenment as to the meaning of a claim term.” Id.
      In addition, the claims themselves “‘must be read in view of the
specification, of which they are a part.’” Id. (quoting Markman v. Westview
Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)). At the same time, “it is
improper to read a limitation from the specification into the claims.” Liebel-
Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 904 (Fed. Cir. 2004). The
specification is all of the text and figures laid out before the claims are
identified. Specifications may define claim terms, or they may just describe the
invention and one or more preferred embodiments. An embodiment is an
example of how to use, or “practice” an invention. The Federal Circuit has



           Case 18-30182-beh     Doc 201   Filed 02/20/20    Page 5 of 33
recognized that “there is sometimes a fine line between reading a claim in light
of the specification, and reading a limitation into the claim from the
specification.” Id. (internal quotation marks omitted). For that reason, “[e]ven
when the specification describes only a single embodiment, the claims of the
patent will not be read restrictively unless the patentee has demonstrated a
clear intention to limit the claim scope using words or expressions of manifest
exclusion or restriction.” Id. at 906 (internal quotation marks omitted).
      Beyond this intrinsic evidence, the Court also may consider extrinsic
evidence. Extrinsic evidence in this context may include inventor testimony,
expert testimony, documentary evidence of how the patentee and alleged
infringer have used the claim terms, dictionaries, treatises, and similar
sources. Phillips, 415 F.3d at 1317–18. Extrinsic evidence is seen as less
reliable in claim construction than the text of the patent itself and its
prosecution history. Id. at 1318; see also Texas Digital Sys., Inc. v. Telegenix,
Inc., 308 F.3d 1193, 1203 (Fed. Cir. 2002) (“The objective and
contemporaneous record provided by the intrinsic evidence is the most reliable
guide to help the court determine which of the possible meanings of the terms
in question was intended by the inventor to particularly point out and
distinctly claim the invention.”). For this reason, extrinsic evidence, while
instructive and proper for the Court to consider, always should be viewed in
light of the intrinsic evidence. See, e.g., Texas Digital, 308 F.3d at 1203
(“Because words often have multiple dictionary definitions, some having no
relation to the claimed invention, the intrinsic record must always be consulted
to identify which of the different possible dictionary meanings of the claim
terms in issue is most consistent with the use of the words by the
inventor. . . If more than one dictionary definition is consistent with the use of
the words in the intrinsic record, the claim terms may be construed to
encompass all such consistent meanings.”). These relative weights of actual
text versus extrinsic evidence are not unlike the prescriptions of statutory
construction canons. Legislators, like inventors, are deemed to mean what
they said by the words they actually selected. The glosses attributed by others



           Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 6 of 33
– experts and commentators – can be practical and helpful but do not bind
courts.
      Courts try to view claim terms from the perspective of “a person skilled in
the art.” Ferguson Beauregard/Logic Controls, Div. of Dover Res., Inc. v. Mega
Systems, LLC, 350 F.3d 1327, 1338 (Fed. Cir. 2003); see also Phillips, 415 F.3d
at 1313 (“the ordinary and customary meaning of a claim term is the meaning
that the term would have to a person of ordinary skill in the art in question at
the time of the invention”). A person of ordinary skill in the art (a “POSA,” for
short) is one who would address the same problems faced by the inventor. See,
e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007); see also Monroe
Truck Equip., Inc. v. Universal Truck Equip., Inc., 120 F. Supp. 3d 884, 889
(W.D. Wis. 2015). Here, C2R and Verde propose different arts in which a
person should be skilled, to solve the same problems faced by the inventors of
the ’837 and ’711 patents. Plaintiff Verde proposes that the person of ordinary
skill in the art is one with a background in chemistry or pharmaceutical
sciences and experience in pharmaceutical product development and the
pharmaceutical industry. C2R proposes that, at least for some of the claim
terms at issue, the art of packaging is the relevant art.
      Prior to taking argument on the claim construction motion, the Court
took argument on Verde’s motion to strike C2R’s expert, Dr. Claire Koelsch
Sand. Dr. Sand is a packaging expert. Verde asserted that the relevant fields
of art are pharmacy and chemistry. The Court denied Verde’s request to strike
the opinion testimony of Dr. Sand, but agreed to afford her testimony only that
weight it warranted, as her testimony relates to particular challenged claim
terms. Whether Dr. Sand’s testimony affected the Court’s construction of a
particular claim term will be noted below.

B.    Means-Plus-Function Limitations
      Construing a “means plus function” claim requires a bit more analysis,
because such claims are excepted from the general rule about not reading
limitations from the specification into the claims. Means-plus-function




           Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 7 of 33
claiming occurs when a claim term is drafted in a manner that invokes 35
U.S.C. § 112(f),3 which states:
       An element in a claim for a combination may be expressed as a
       means or step for performing a specified function without the
       recital of structure, material, or acts in support thereof, and such
       claim shall be construed to cover the corresponding structure,
       material, or acts described in the specification and equivalents
       thereof.
       A claim’s use of the word “means” gives rise to a presumption that the
inventor used the word to invoke the statutory mandates for a means-plus-
function clause. But that presumption is not conclusive. If a claim uses the
word “means,” but then goes on to elaborate sufficient structure within the
claim itself to perform entirely the recited function, the claim is not in means-
plus-function format. Sage Prod., Inc. v. Devon Indus., Inc., 126 F.3d 1420,
1427–28 (Fed. Cir. 1997). Conversely, when a claim does not employ the word
“means,” there is a presumption that the inventor did not intend to invoke
means-plus-function treatment. That presumption, however, can be overcome
if the claim term “fails to recite sufficiently definite structure or else recites
function without reciting sufficient structure for performing that function.”
Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (internal
quotation marks omitted). “The standard is whether the words of the claim are
understood by persons of ordinary skill in the art to have a sufficiently definite
meaning as the name for structure.” Id. In short, the presumption only goes
so far.
       If a claim is found to be written in a means-plus-function format, then
the construing court must engage in a two-step analysis. First, the court must
identify the specified function of the means. Then, the court must consult the
specification to define the structure, material or acts corresponding to this
claimed function. Sage Prod.,126 F.3d at 1428.


3 In their briefing, both parties refer to 35 U.S.C. § 112 ¶ 6, but ¶ 6 of 35 U.S.C. § 112 was
replaced with newly designated sec. 112(f) when sec. 4(c) of the Leahy–Smith America Invents
Act, Pub. L. No. 112–29, 125 Stat. 284 (2011), took effect on September 16, 2012. Much of the
relevant caselaw still refers to ¶ 6.



            Case 18-30182-beh       Doc 201     Filed 02/20/20      Page 8 of 33
C.      Terms to be Construed
        The parties dispute the meaning of terms used in claims 1, 8, and 9 of
the ’837 Patent, and claims 1, 2, 6, 7, 11, and 12 of the ’711 Patent.
        For ease of discussion, the parties grouped the disputed terms into five
categories, which the Court now adopts in its analysis:
     1. “Layer” terms (’837 Patent claim 1)
     2. “Seal” terms (’711 Patent claims 1, 7, and 11)
     3. “Closure” terms (’837 Patent claim 1 and ’711 Patent claim 1)
     4. Preamble (’711 Patent claim 1)
     5. Intended use terms (’711 Patent claims 1 and 12, ’837 Patent claims 1, 8,
        and 9)

        1.    “Layer” terms (’837 Patent claim 1)
        The parties have proposed the following constructions of the disputed
claim terms:




        C2R asserts that the term “layer” in claim 1 of the ’837 Patent requires a
solid characteristic. According to C2R, this is because the specification
discloses the layer as solid, and contains no suggestion that the layer can be
anything other than solid. C2R primarily relies on the depiction of the “layer”
components of the invention in three figures included in the specification.
Figure 1 depicts a “skin-worn patch 10,” which “includes a skin fastening
adhesive-containing layer 12 and an opioid containing layer . . . 14,” as well as
“a disposal container or pouch [16]” that “includes a layer of absorbent



             Case 18-30182-beh   Doc 201      Filed 02/20/20   Page 9 of 33
material 18 attached to one side of the container 16.” ’837 Patent col. 4, ll. 11–
19 (emphasis added). Figures 2a and 2b depict a second embodiment
including a patch having a drug material “such as an opioid contained in a
layer 32” and a “layer [34] containing an amount of absorbent material.” Id.
col. 4, ll. 33–37 (emphasis added). These layers (12, 14, 18, 32, and 34), says
C2R, are depicted as having a solid characteristic:




      C2R also maintains that the purpose of the embodiment in Figure 1 is to
allow a user to remove a patch and contact it directly to the deactivating
material, and a liquid layer would render this embodiment unsuitable for its
use. In addition, when referencing liquids, the specification uses the terms
“solution” and “solvent,” rather than “layer.” See ’837 Patent col. 3, ll. 18–27.
Finally, C2R contrasts the ’837 Patent to the ’711 Patent, which is in the same
patent family, noting that the ’711 Patent discusses adding water to a pouch,
and use of a gelling agent in a mixture of water and activated carbon to
suspend the activated carbon in a liquid mixture, while nothing in the ’837
Patent suggests incorporation of liquid in any way.




          Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 10 of 33
         In response, Verde asserts that there is no support in the claims,
specification or prosecution history to limit “layer” to solids. Verde points out
that the ’837 Patent specification never uses the word solid, let alone in
reference to the “layer,” in contrast with the ’711 Patent, which specifically
refers to a “solid” (film) layer as a potential form of a layer. See ’711 Patent col.
2, ll. 49–57. Moreover, the descriptions in the patent specification of the layers
as “containing” certain materials—e.g., an “opioid-containing layer 14”—
suggest that the “layer” consists of dispersed molecules that may or may not
be in the same physical state, which is consistent with the typical
understanding of a POSA (citing Worthen Decl., ECF Doc. No. 138, at 23–40,
¶ 29).
         Finally, Verde asserts that C2R’s proposed construction increases
ambiguity and invites the Court to commit a “cardinal sin” of claim
construction by limiting the claims to the preferred embodiment in the
specification and figures absent a clear demonstration that was the patentee’s
intent.
         Contrary to C2R’s assertions, the Court does not find any basis in the
intrinsic record to conclude that the term layer includes only solids, and not
other forms of matter. Nothing in the ’837 Patent claims indicates that the
plain and ordinary meaning of “layer” should be so limited. Claim 1 does not
specify the physical characteristics of the “layer” at issue, other than to require
that the layer “contain[] an amount of an anti-abuse substance comprising . . .
activated carbon” and that the layer be “disposed in [the] container” so that the
proper insertion of a transdermal patch into the container “will cause [the]
abusable substance [in the patch] to contact” the layer. This language does not
exclude the possibility of a liquid layer.
         Nor does the specification provide any reason to construe the term layer
to exclude non-solid forms of matter. C2R relies on the description of the first
embodiment, in which the layer is “attached to one side of the container,” and
asserts that the layer therefore must be sufficiently solid, and not a liquid




             Case 18-30182-beh   Doc 201     Filed 02/20/20   Page 11 of 33
dispersion, to be attached to one side of the container.4 But this “attachment”
feature is not a requirement of claim 1. In fact, by virtue of claim
differentiation, claim 1 necessarily must be read to include devices in which
the layer is not attached to one side of the container: claim 11—a dependent
claim not alleged to be infringed—claims “[t]he device according to claim 1,
wherein said layer containing an amount of an anti-abuse substance is
attached to one side of said container.” Reading claim 1 to require that the
layer be attached to the side of the container would render the additional
limitation of claim 11 superfluous. See Curtiss-Wright Flow Control Corp. v.
Velan, Inc., 438 F.3d 1374, 1380–81 (Fed. Cir. 2006).
       C2R’s reliance on the two embodiments and corresponding figures in the
specification—which C2R asserts “contain[] no suggestion that the layer can be
anything other than solid”—also is misplaced. C2R focuses on only two
possible embodiments of the invention, and what those embodiments “suggest”
the patent may cover, rather than on what the specification clearly and
manifestly excludes. In doing so, C2R improperly limits the subject matter of
the patent to the preferred embodiment and the configuration set forth in the
drawings. See, e.g., Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 632 F.3d
1246, 1254 (Fed. Cir. 2011) (“[D]rawings in a patent need not illustrate the full
scope of the invention. . . . Moreover, ‘even where a patent describes only a
single embodiment, claims will not be read restrictively unless the patentee has
demonstrated a clear intention to limit the claim scope using words of
expressions of manifest exclusion or restriction.’”); MBO Labs., Inc. v. Becton,
Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir. 2007) (“[P]atent coverage is not
necessarily limited to inventions that look like the ones in the figures. . . . To
hold otherwise would be to import limitations onto the claim from the



4 In reference to the second embodiment described in the specification, C2R asserts, without

supporting evidence, that “a liquid dispersion containing activated carbon could not be worn in
a skin-worn patch.” At the claim construction hearing, Verde’s counsel asserted, also without
supporting evidence, that transdermal patches such as the one described in the specification
and figures can have a liquid layer. The Court will not rely on either of these unsubstantiated
statements in construing the meaning of the term layer in claim 1 of the ’837 Patent.



            Case 18-30182-beh       Doc 201     Filed 02/20/20      Page 12 of 33
specification, which is fraught with ‘danger.’”); Gart v. Logitech, Inc., 254 F.3d
1334, 1342 (Fed. Cir. 2001) (“These drawings are not meant to represent ‘the’
invention or to limit the scope of coverage defined by the words used in the
claims themselves.”). C2R points to no such manifest restriction requiring this
limitation.
      That the specification uses the words “solvent” and “solution” to refer to
water, ethanol, and a liquid mixture containing fentanyl citrate likewise does
not express an intent to exclude liquid layers from patent coverage. C2R’s
implication is that the inventors of the ’837 Patent should have used a word
such as solvent or solution if they wanted the patent to cover liquids, and by
not doing so, they necessarily chose to exclude liquids. This argument, if it is
indeed C2R’s position, presents a false dichotomy. The word “layer” is broad
enough to cover both liquids and solids. If the inventors intended their
invention to cover both forms of matter—which the Court concludes they did—
then use of a narrow term that applies to only solids or only liquids would
make little sense. The inventors chose a more general word, and are entitled to
the benefit of the “full range” of its ordinary meaning.
      Although the Court’s decision is based solely on the intrinsic evidence,
the extrinsic evidence provides further support for construing layer to include
non-solid matter. Dictionary definitions are uniform in defining a layer as a
quantity or thickness of material, without regard to state of matter. See THE
AMERICAN HERITAGE DICTIONARY (4th ed. 2000) (defining layer as “[a] single
thickness of a material covering a surface or forming an overlaying part or
segment” and “[a] usually horizontal deposit or expanse; a stratum,” with an
example of the latter including “a layer of warm air”); NEW OXFORD AMERICAN
DICTIONARY (3rd ed. 2010) (defining layer as “a sheet, quantity, or thickness of
material, typically one of several, covering a surface or body”); MERRIAM-
WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2003) (defining layer as “[o]ne
thickness, course, or fold laid or lying over or under another”). C2R’s
construction, “a solid thickness of material,” improperly inserts the word
“solid,” which is not found in any of the dictionary definitions above. Verde’s



          Case 18-30182-beh     Doc 201   Filed 02/20/20    Page 13 of 33
construction, on the other hand—a “quantity of material covering a surface”—
more accurately encompasses the various dictionary definitions of layer.5
       In sum, the Court declines to read a “solid” limitation into the word layer,
because the meaning of the term is clear in view of the language of the claims
and specification. The Court adopts Verde’s construction of the word layer as a
“quantity of material covering a surface.”

    2. “Seal” terms (’711 Patent claims 1, 7, and 11)
       The parties have proposed the following constructions of these disputed
claim terms:




5 C2R’s expert did not offer an opinion on the meaning of the word layer. Verde’s expert did
not expressly opine on whether the term layer includes liquids, but asserted that layer, as
understood by a POSA, was not limited to solids. See Worthen Decl. ¶ 28 (“The specification
uses the term throughout as a non-specific composition of material without regard to the
physical state of the material (whether it be solid , liquid, gelatinous, aqueous or dispersed).
This is consistent with the understanding of a POSA that a ‘layer’ is not strictly limited to
something that is solid, in sheet form, or monolithic.”); id. ¶ 29 (the specification suggests
“that the ‘layer’ consists of dispersed molecules that may or may not be in the same physical
state”).



            Case 18-30182-beh         Doc 201     Filed 02/20/20      Page 14 of 33
       C2R argues that the proper construction of “sealable,” “sealing,” and
“resealable” requires a barrier to vapors or gases. C2R cites the following
portions of the ’711 Patent specification in support of its construction:
      The description of Figure 1 as depicting a drug disposal pouch “having
       an outer barrier substantially impervious to water and organic vapor
       with active binding agents incorporated within.” ’711 Patent col. 5, ll. 35–
       39.
      The summary of the invention noting that activated carbon “has a finite
       capacity for adsorption,” and asserting: “If the activated carbon is
       exposed to normal atmosphere in shelf storage, it will eventually become
       deactivated due to adsorption of gaseous impurities found in air.
       Therefore, it has been found that activated carbon used in accordance
       with this invention requires protection from deactivation by
       contamination during storage conditions to preserve and prolong shelf
       life.” ’711 Patent col. 3, ll. 49–57.
      The summary of the invention, describing a “further aspect of the
       invention” in which the containers “are sealed while in storage prior to
       use and are kept substantially impermeable to gaseous organic
       compounds so that the activated carbon retains its adsorption
       capability.” ’711 Patent col. 4, ll. 32–34.
According to C2R, construing the term “seal” to permit gas flow would defeat
the purpose of the seal and fail to protect the carbon. In addition, C2R
contends that the only examples of seals in the specification—Ziploc and
adhesive seals—are impervious to vapors. C2R adds that dictionary definitions
confirm its position that a “seal” must prevent gas flow.
       Finally, C2R asserts that “seal” cannot mean “close,” as Verde proposes,
because the two words have different meanings; Verde chose to use the
narrower term “seal,” rather than the broader term “close,” as it did in the ’837
Patent. According to C2R, “[b]y using the word seal as opposed to close, the
patentee claimed the specific qualities of a seal, which prevent gas from
penetrating the barrier.”
       In response, Verde asserts that the claims and the specification make
clear that the “seal” required by the patent need only be sufficient to keep the




           Case 18-30182-beh    Doc 201   Filed 02/20/20    Page 15 of 33
medication and anti-abuse substance within the container—not to keep air and
gas out. For example:
       Claim 1 discloses a container “including a closure for sealing said
        container to thereby capture a treated medication.” Per Verde, this
        claim language makes clear that the purpose of the “sealing,” is to
        contain the treated medication, not gases or vapors.
       Claim 6, and its dependent claim 7, separately claim “[a] disposal
        system as in claim 1 wherein said container is impervious to organic
        vapors.” C2R’s proposed construction, which would read
        imperviousness into the “seal” of independent claim 1, is precluded by
        the doctrine of claim differentiation.6
        Turning to expert testimony, Verde claims that POSAs generally
recognize that “seal” does not necessarily connote a closure that is airtight or
gas-impervious, and therefore typically use phrases such as “hermetic” or
“impervious” to indicate an airtight seal (citing Worthen Decl. ¶¶49-51), and
that even C2R’s expert Dr. Sand admitted that not all “adhesive” or “Ziploc”
style closures are airtight thus not even the preferred embodiments necessarily
include seals that are “impervious to organic vapors.”
        Finally, Verde asserts that, when the patent specification discusses
imperviousness to organic vapors, the concern is vapors getting into the
package during storage, not being vented after “sealing.” Moreover, gas—and
vapor—resistance is not a requirement for product function, just preferred to
optimize the shelf life of the product.
        The intrinsic evidence supports Verde’s construction of this claim term.
C2R’s reading, in contrast, improperly limits the purpose of the seal to one
function (protecting the carbon) and also conflates the sealed “outer barrier” of
the container with the seal meant to contain the treated, deactivated drug. The
specification’s summary of the invention describes these two different concepts:
“In a further aspect of the invention, the disposable containers are sealed while
in storage prior to use and are kept substantially impermeable to gaseous



6 In reply, C2R asserts that the doctrine of claim differentiation does not apply in the way
Verde suggests, because claim 6 applies to the container, not the seal.



            Case 18-30182-beh        Doc 201     Filed 02/20/20      Page 16 of 33
organic compounds so that the activated carbon retains its adsorption
capability.” ’711 Patent col. 4, ll. 31–34. This “further aspect” of the invention
is demonstrated in the embodiment shown in Figures 1 and 2:




The specification describes Figures 1 and 2 as
      depicting a medication disposal kit . . . in the form of a disposal
      pouch having an outer barrier substantially impervious to water
      and organic vapor with active binding agents incorporated within.
      The pouch is depicted generally by 10 and includes a seal layer 12
      that can be opened using a tear notch 14 . . . [as well as] a
      reusable zip lock seal 16 so it can be reclosed after insertion of the
      waste medications. The pouch has an outer barrier 18 that is of a
      material substantially impermeable to organic vapors such as
      aluminum foil.
’711 Patent col. 5, ll. 36–27.
      The specification’s concern for outer package integrity, on which C2R
focuses, relates not to the closure seal at issue in the disputed claims (which is
labeled with the number 16 in the embodiment depicted in Figures 1 and 2),
but instead to the “outer barrier” (depicted as number 18) and its seal (number
12). See also id. col. 6, ll. 20–27 (referring to the step of opening an



          Case 18-30182-beh      Doc 201   Filed 02/20/20   Page 17 of 33
“impermeable seal” to expose the kit contents, and then resealing the pouch
after medication is added). The purpose of the “seal” function described in
claims 1, 7, and 11 of the ’711 Patent is to prevent the escape of the abusable
substance—to prevent exit rather than entry.
       Principles of claim differentiation also undercut C2R’s argument.7 Claim
6 of the ’711 Patent adds a limitation that the container be impervious to
organic vapors, which means that claim 1 necessarily includes containers that
are not impervious to organic vapors. C2R asserts, after pointing out that one
purpose of the invention is to protect the activated carbon from deactivation
during storage: “It would make little sense to attempt to optimize shelf life
using an impervious container with a seal that permits air to enter the
container.” But, if claim 1 covers containers that are not airtight, it would
make little sense to construe that claim to require that the container have a
seal that is impervious to vapors; adding an airtight seal on a nonairtight
container does little to optimize shelf life.
       In short, it is primarily the outer packaging, and (recommended) pre-use
storage conditions that keep gaseous vapors out so that the activated carbon or
other anti-abuse substance does not become deactivated prematurely. It is the
primary function of the “closure” seal to keep the activated carbon, and the
abusable substance (and water or gel) in, so that the abusable substance
becomes deactivated and the whole mixture can be disposed of. C2R’s
proposed construction improperly imports the limitation that the closure seal
be airtight, and therefore the Court must reject this construction. The Court
instead adopts Verde’s proposed construction of the disputed terms, which
afford them their plain meaning.




7 These overall distinctions between outer packaging and closure seal hold, even accepting
claim differentiation as “a guide, not a rigid rule” in this instance. Curtiss-Wright Flow Control,
438 F.3d at 1381 (internal quotation marks omitted) (quoting Laitram Corp. v. Rexnord, Inc.,
939 F.2d 1533, 1538 (Fed. Cir. 1991)).



            Case 18-30182-beh         Doc 201     Filed 02/20/20       Page 18 of 33
   3. “Closure” terms (’837 Patent claim 1 and ’711 Patent claim 1)
      The parties have proposed the following constructions of the disputed
claim terms:




      C2R asserts that both “means for closing” and “closure for sealing” are
drafted to invoke means-plus-function treatment. In the ’837 Patent, the use
of the word “means” creates a rebuttable presumption that the term is intended
to be a means-plus-function claim. C2R contends that the presumption is not
overcome, because the claim does not explicitly disclose the structure needed
to perform this function (the term “closure” itself does not provide sufficiently
definite structure).
      As for the ’711 Patent, even though “closure for sealing” does not use the
word “means,” C2R argues that this is a means-plus-function term because it
lacks sufficient structure and merely recites a function (“sealing said
container”). Because the term “closure” as understood by persons of ordinary
skill in the art does not provide a sufficiently definite meaning as the name for
structure, the term is drafted as a means-plus-function term.
      In response, Verde argues that the claims are not means-plus-function
claims because “closure” is understood by POSAs to connote structure. While
the word “closure” may cover a broad class of structures, it is commonly
understood by POSAs to identify actual structure (citing Worthen Decl. ¶¶36,



          Case 18-30182-beh     Doc 201   Filed 02/20/20   Page 19 of 33
40-45). In addition, the specifications of both the ’837 Patent and the ’711
Patent use the word “closure” in reference to structural elements. Because a
POSA would understand “closure” to be the structural name for “something
that closes or shuts,” § 112 ¶ 6 does not apply.
         The initial dispute between the parties about this category of terms is
whether the Court should apply the “means plus function” test of 35 U.S.C.
§ 112(f). If the Court would apply that test, it would mean, ultimately, that one
or both patents have lesser exclusionary force toward potential infringers, as
the claim term would be limited to cover only the structure or material
described in the specification (and equivalents thereof) that perform the
function of closing. To refresh, where a patent includes the word “means” then
the Court may presume that the inventor used that word to invoke the
statutory mandates for the means-plus-function clause. Sage Prod., 126 F.3d
at 1427–28. But, that presumption may be overcome.
         Here, the ’837 Patent uses the word ‘means’ in “a closure means for
closing” in claim 1. Specifically: “A device comprising: . . . (c) a closure means
for closing said container containing a used skin-worn patch device.” Claim 1
does not prescribe the particular structure of the closing means. Yet
dependent claim 7 states: “The device according to claim 1, wherein said
closure device includes an adhesive seal.” And dependent claim 10 states: “The
device according to claim 1, wherein said closure means comprises a zip lock
seal.”
         The specification of the ’837 Patent describes a feature of one form of the
system as follows: “A closure device for closing the container or pouch is also
provided so that the container can also provide a closed system for disposing of
the used skin-worn patch. The closure system may include an adhesive seal or
zip lock to seal the patch in the container.” ’837 Patent col, 2 ll. 61–65. The
Court also notes that the specification includes the following disclaimer: “This
invention has been described herein in considerable detail . . . [but] it is to be
understood that the invention can be carried out by specifically different
equipment and devices, and that various modifications, both as to the



             Case 18-30182-beh    Doc 201   Filed 02/20/20   Page 20 of 33
equipment and operating procedures, can be accomplished without departing
from the scope of the invention itself.” Id. col. 5, ll 32–43.
      Verde has tried to overcome the presumption that the means-plus-
function test should apply, despite the ’837 Patent’s use of the word “means,”
by citing to United States Pharmacopeia (“USP”) definitions for packaging
human drugs and biologics. Verde’s expert, Dr. Worthen, pointed to definitions
of the terms ‘packaging system’, ‘container’, ‘closure’ and ‘packaging
component’. “Closure” is defined by USP as “[a] material that seals an
otherwise open space of a Container and provides protection for the
contents. It also provides access to the contents of the Container (e.g. screw
caps and stoppers).” Worthen Decl. ¶ 38. Thus, according to Dr. Worthen, the
term “closure” is used commonly and by POSAs to designate the particular
structural element that actually closes a container, and was the case at the
time the ’837 Patent was filed.
      C2R has elicited the opinion of Dr. Claire Koelsch Sand, to counter that
of Dr. Worthen. Dr. Sand’s opinion is that the term “closure means for closing”
recites only a function, and does not sufficiently recite a structure. She does
not read claim 1(c) to include a specific closure mechanism that would seal and
allow reclosure of its broad definition of containers. In her opinion, in the
packaging industry, a POSA would not consider a Ziploc-type feature to be a
“closure.” In the packaging industry, “closure” is commonly restricted to apply
to rigid closures, and not flexible structures. She considers both patents at
issue to use the term “closure” in the lay sense. “Closure,” therefore, cannot be
read to identify a specific structure but simply a function. See Sand Decl. (ECF
Doc. No. 122) ¶¶ 31–37.
      As noted earlier, Verde moved to strike the testimony of Dr. Sand as not
relevant. Admissibility of expert testimony is governed by Federal Rule of
Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
(1993); Burton v. Am. Cyanamid, 362 F. Supp. 3d 588, 596 (E.D. Wis. 2019).
When a witness is qualified as an expert by knowledge, skill, experience,
training or education and seeks to testify in the form of an opinion or



          Case 18-30182-beh       Doc 201   Filed 02/20/20   Page 21 of 33
otherwise, based on his or her scientific, technical or other specialized
knowledge, in order to help the trier of fact to understand the evidence or
determine a fact in issue, and when his or her testimony is based on sufficient
facts or data, and is the product of reliable principles and methods, and where
he or she has reliably applied those principles and methods to the facts of the
case, then the court may accept that witness’ testimony. Fed. R. Evid.
702. The inquiry here, where there is a dispute about which field or fields are
relevant to the invention, is whether Dr. Sand has sufficient relevant technical
experience to assist the Court. See SEB S.A. v. Montgomery Ward & Co., Inc.,
594 F.3d 1360, 1373 (Fed. Cir. 2010), overruled on different grounds by Global-
Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011) (allowing testimony
where there was an adequate relationship between the expert’s experience and
the claimed invention, but not a broader related group); Zipshade Indus. (B.V.I.)
Corp. v. Lowes Home Ctrs., LLC, No. 2:14-CV-05934-ODW (JC), 2017 WL
2766163, at *4 (C.D. Cal. June 26, 2017) (allowing testimony of mechanical
engineer with expertise in claimed pulley systems as component of patented
device but not on other aspects of window coverings).
      Dr. Sand is an expert in packaging. She has a Bachelor of Science and a
Master of Science in packaging and a Ph.D. in food science and nutrition. She
opined that for the packaging devices disclosed in the ’837 and ’711 patents, a
POSA “would have a design, packaging, or related degree and/or have 2 or
more years of experience in the packaging industry.” Sand Decl. ¶ 28. In
contrast, Dr. Worthen has a Bachelor of Science in pharmacy, a Master of
Science in toxicology and a Ph.D. in medicinal chemistry and pharmaceutics,
as well as a law degree. His opinion is that, with regard to these two patents, a
POSA “would have at least a Bachelor of Science degree in chemistry or
pharmaceutical sciences and approximately 5-7 years of experience in
pharmaceutical product development and the pharmaceutical industry.”
Worthen Decl. ¶ 16.
      There can be more than one field of pertinent art. Pertinent art is the art
or arts to which one can reasonably be expected to look to solve a problem



          Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 22 of 33
which the patented device attempts to solve. Roberts v. Sears, Roebuck & Co.,
773 F.2d 1324, 1334 (7th Cir. 1983); see also Dickey-john Corp. v International
Tapetronics Corp., 710 F.2d 329, 344 (7th Cir. 1983) (inventors can look to
more than one pertinent art in attempting to solve the problem; district court
found that both planter monitor art and general electronics art were pertinent
to device that combined a photocell with a planter apparatus). Verde asserts
that Dr. Sand is not a relevant expert because she has no experience designing
packages that use activated carbon, designing packaging for pharmaceutical
products, working with medical waste disposal, or with environmental disposal
or contamination. Both the ’837 and ’711 patents address a system and
method for reducing the potential for substance abuse and environmental
contamination from unused and expired medications. While Verde’s assertions
about Dr. Sand’s direct experience may be true, the “system and method,” or
“pertinent art” of the inventions at issue necessarily involves some sort of
packaging or containment. Dr. Sand’s testimony spoke to issues of packaging
and she refrained from testimony involving any pharmacological or
environmental aspects. The Court finds that Dr. Sand, as a packaging expert,
has sufficient relevant technical evidence to assist the Court.
      For the ’837 Patent, Verde has not overcome the presumption that “a
closure means for closing” is a means-plus-function term under section
112(f). Claim 1(c) does not go on to elaborate sufficient structure to perform
entirely the recited function. In fact, it says virtually nothing about structure
of the closure means. That several dependent claims (Nos. 10 and 12) identify
particular possible options for closure means structure cannot substitute as
sufficiently elaborated structure within claim 1(c) itself. See, e.g., Air Turbine
Tech., Inc. v. Atlas Copco AB, 295 F. Supp. 2d 1327, 1332 (S.D. Fla. 2003)
(“[D]ependent claims must be construed to include all limitations of the
independent claims incorporated therein. Therefore, if the independent claims
fail to contain sufficient structure to rebut the presumption that they are in
means plus function format, the dependent claims cannot ‘save’ such claims
from being means plus functions claims.”); Round Rock Research LLC v. Acer,



          Case 18-30182-beh     Doc 201    Filed 02/20/20   Page 23 of 33
Inc., No. CV 11-1011-RGA, 2013 WL 12315522, at *1 (D. Del. June 21, 2013)
(“This theory that dependent claims can provide enough structure for a term in
an independent claim to overcome that presumption is not supported by any
tenet of claim construction. ‘The claim itself’ must recite the structure to
overcome the presumption.”).
      Verde offers Dr. Worthen’s testimony, which includes the UPS definition
of “closure.” But that refers to a “material”—not an elaboration of sufficient
structure to perform entirely the recited function. Dr. Worthen opined that
“while the word ‘closure’ may cover a broad class of structures, it is commonly
understood by POSAs to identify an actual structure.” The Court agrees with
the first part of Dr. Worthen’s statement, and finds that while the second part
generally may be true, in a patent where the term “closure” knowingly is used
by the inventor together with the term “means” with no further elaboration of
the structure for the particular function, it must be regarded as a mean-plus-
function term.
      Dr. Sand’s opinion seemed to blend in both claim 1(c) and the dependent
claims 10 and 12 (regarding alternative closure means of Ziploc and adhesive)
but those are not controlling in assessing the independent claim 1(c). See, e.g.,
Air Turbine Tech., 295 F. Supp. 2d at 1332. Her testimony does dovetail with
Dr. Worthen’s in that the word “closure” may cover a broad class of structures,
but she goes further to state that “closure devices are so commonplace that the
existence of closure devices is often not mentioned or is implied,” and that by
mentioning “closure” a patent would guide the POSA “to understand [the
closure’s] function or role in the package but not identify the specific structure
that performs the closing.” Sand Decl. ¶ 36.
      For the reasons stated, the Court adopts C2R’s proposed construction of
“closure means for closing” in claim 1 of the ’837 Patent, and concludes that 35
U.S.C. § 112(f) applies. The “function” of the means is to close the container,
and the structures described in the specification corresponding to this claimed
function are (1) an adhesive seal/strips and (2) a “zip lock.” See ’837 Patent
col. 2, ll. 61–65 and col. 4, l. 25.



           Case 18-30182-beh      Doc 201   Filed 02/20/20   Page 24 of 33
      For the ’711 Patent, which uses the phrase “closure for sealing,” the
analysis is a bit different because the word “means” is not part of the claim
term. Claim 1(c) provides that the container must include “a closure for
sealing said container to thereby capture a treated medication.” Claim 1(c) is
somewhat parallel to claim 1(a), which reads “a disposable, sealable container
that can be opened to receive an amount of unused medication substance
therein” (emphasis added). There was not that same parallelism in claim 1(a)
of the ’837 Patent, which lacked any mention of closure or closable. While
those two differences exist, and the two experts maintain their disparate views
for the same reasons, the Court’s conclusion is the same. A “closure for
sealing” is no more descriptive of structure than is a “closure means for
closing.” POSAs either will have an almost limitless array of closure
possibilities in mind (Worthen), or they will be at a loss (Sand). But that wide
array identified by Worthen really means a function, and not a
structure. Worthen’s argument would turn function into structure, much like
nominalization turns verbs into nouns and passive voice ensues.
      The Court adopts C2R’s claim construction of “closure for sealing” in
claim 1 of the ’711 Patent, and concludes that 35 U.S.C. § 112(f) applies. The
“function” of the means is to close the container after receiving the abusable
substance, and the structures described in the specification corresponding to
this claimed function are (1) an adhesive seal and (2) a zipping reusable seal,
including “a plastic container reseal device such as those associated with the
trademark Ziploc.” See ’711 Patent col. 4, ll. 49–55 and col. 5, ll. 42, 53.

   4. Preamble (’711 Patent claim 1)
      The parties have proposed the following constructions of the disputed
claim term:




          Case 18-30182-beh    Doc 201    Filed 02/20/20   Page 25 of 33
       C2R asserts that the preamble to claim 1 of the ’711 Patent does not
have a limiting effect, because it recites only an intended use and fails to recite
essential structure or form an antecedent basis for any limitation in the body of
the claim. Additionally, Verde did not clearly rely on the preamble during
patent prosecution to distinguish the prior art.
       Verde, on the other hand, asserts that the preamble is limiting because
Verde and the USPTO “clearly and unmistakably” relied on this language to
distinguish the prior art and to “further define” the claimed invention.
       In general, a preamble limits a claim if it “recites essential structure or
steps,” or if it is “necessary to give life, meaning and vitality” to the claim, while
a preamble is not limiting “where a patentee defines a structurally complete
invention in the claim body and uses the preamble only to state a purpose or
intended use for the invention.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com,
Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (internal quotation marks omitted).
The Federal Circuit has identified certain guideposts in analyzing whether a
preamble is limiting:
      “Jepson” claiming (describing the prior art and then claiming an
       improvement over the prior art in the preamble) “generally indicates
       intent to use the preamble to define the claimed invention, thereby
       limiting claim scope.”
      “[D]ependence on a particular disputed preamble phrase for antecedent
       basis may limit claim scope because it indicates a reliance on both the
       preamble and claim body to define the claimed invention.”
      “[W]hen the preamble is essential to understand limitations or terms in
       the claim body, the preamble limits claim scope.”
      “[W]hen reciting additional structure or steps underscored as important
       by the specification, the preamble may operate as a claim limitation.”
      “[C]lear reliance on the preamble during prosecution to distinguish the
       claimed invention from the prior art transforms the preamble into a
       claim limitation because such reliance indicates use of the preamble to
       define, in part, the claimed invention.”
      “Without such reliance, however, a preamble generally is not limiting
       when the claim body describes a structurally complete invention such
       that deletion of the preamble phrase does not affect the structure or



           Case 18-30182-beh     Doc 201   Filed 02/20/20    Page 26 of 33
       steps of the claimed invention. . . . Thus, preamble language merely
       extolling benefits or features of the claimed invention does not limit the
       claim scope without clear reliance on those benefits or features as
       patentably significant.”
      “[P]reambles describing the use of an invention generally do not limit the
       claims because the patentability of apparatus or composition claims
       depends on the claimed structure, not on the use or purpose of that
       structure.”
Catalina Mktg., 289 F.3d at 808–09.
       Applying the Catalina factors, the preamble of claim 1 of the ’711 Patent
generally states the purpose of the invention, i.e., “for reducing substance
abuse or environmental contamination from unused medications.” To this
extent, the preamble does not limit the scope of the claim. Arguably, the first
three words of the preamble, “[a] disposal system” and last two words, “said
system” are more specific than just a purpose and could be said to define the
claimed invention. But there can be many “systems” as well as myriad
structures for “disposal systems.” Here the preamble indicates the intended
use of the device—disposal of unused medications—but does not provide any
information about the claimed structure itself. See Marrin v. Griffin, 599 F.3d
1290, 1294 (Fed. Cir. 2010). Verde’s assertion that the preamble language
“further explains (to a POSA) the kind of container needed to practice the
invention and limits the possible configurations” is off the mark, as the
preamble adds no specificity to claim 1(a) which describes “a disposable,
sealable container” and 1(b): “ that prevents later independent extraction of
said medication” and 1(c): “including a closure for sealing said container to
thereby capture a treated medication.” In short, deletion of the preamble of
claim 1 of the ’711 Patent would not affect its structure.
       Verde also asserts that the USPTO and Verde relied upon the preamble
language to distinguish prior art. C2R argues that the prosecution history
focus was on the question of lack of adsorption and chemisorption agents, not
on the preamble in distinguishing prior art. See Rotatable Techs. LLC v.
Motorola Mobility LLC, 567 F. App’x 941, 943 (Fed. Cir. 2014) (patentee clearly




           Case 18-30182-beh    Doc 201   Filed 02/20/20     Page 27 of 33
relied on the preamble by arguing specifically that the claim was not obvious in
light of the prior art, and thus allowable, because the prior art lacked the
“selectively rotating” requirement disclosed in the preamble). Verde points to
an excerpt from the USPTO Notice of Allowability, and italicizes the language of
the preamble in that excerpt. See ECF Doc. No. 138, at 17. Yet the Notice
itself not only recited the preamble but synthesized all three substantive
segments of claim 1. There is no way a court, searching for the type of reliance
identified by the Federal Circuit in cases like Rotatable Techs., could separate
the nonspecific preamble from the substantive segments of claim 1, all cited by
the USPTO in its Notice of Allowability, to conclude that the patentees or the
USPTO in fact distinguished prior art on the basis of the ’711 Patent’s
preamble. The Court therefore finds in favor of C2R’s proposed construction,
that the preamble is not limiting.

   5. Intended use terms (’711 Patent claims 1 and 12, ’837 Patent claims
      1, 8, and 9)
      The parties have proposed the following constructions of the disputed
claim terms:




          Case 18-30182-beh    Doc 201   Filed 02/20/20   Page 28 of 33
Case 18-30182-beh   Doc 201   Filed 02/20/20   Page 29 of 33
      C2R asserts that the above terms in the ’837 Patent and the ’711 Patent
are “intended use terms” that carry no patentable weight. Because both
patents recite apparatus claims—and therefore are limited by the claimed
structures rather than the intended use or purpose of the devices—the
disputed terms, which merely state an intended use or function of the devices,
do not limit the claims. Instead, says C2R, the devices need only possess the
capability of performing the recited functions.
      In contrast, Verde contends that the phrases identified by C2R “further
define and limit the claims of the inventions” and therefore have patentable
weight. See ECF Doc. No. 138, at 20 (“The phrases . . . identify[] certain
requirements that necessarily narrow and specify the structures that can be
used to practice the invention. The phrases limit possible structure size,
shape, impact, material, number, and more. The phrases also provide
necessary context for surrounding claim language.”).
      The nub of the test for whether these “intended use” terms have
patentable weight, is to consider the claim language without them. Would
there then be a material impact on the claim scope? See Matthews Int’l Corp. v.



          Case 18-30182-beh    Doc 201   Filed 02/20/20   Page 30 of 33
Vandor Corp., 725 F. App’x 1002, 1003 (Fed. Cir. 2018). In particular, would
the intended use term somehow limit or define or differentiate the
structure? Tabletop Media, LLC v. AMI Entm’t Network, LLC, No. 16-CV-1121-
RGA-MPT, 2018 WL 2949467, at *6 (D. Del. June 13, 2018) (“A patent
applicant is free to recite features of an apparatus either structurally or
functionally, [but] the patentability of an apparatus depends on the claimed
structure, not the use or purpose of that structure. . . . Thus, [t]o limit an
apparatus claim, the functional language must result in a structural difference
in the claimed apparatus. . . . Where the language does not structurally
differentiate the claimed apparatus, such as language that states an intended
use of the invention, the language is not limiting.”) (internal quotation marks
omitted) (quoting In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997);
Microsoft Corp. v. Commonwealth Sci. & Indus. Research Org., 572 F. Supp. 2d
786, 795 (E.D. Tex. 2008)).
        Only two of the terms in the ’711 Patent limit or affect structure, and
only one of the intended use terms in the ’837 Patent implicates structure. All
three of these implicate structure because they require the abusable
medication to come into contact with the anti-abuse substance inside the
container. That is how the medication becomes neutralized and no longer
abusable. Therefore the container must be constructed in such a manner that
this contact necessarily will take place, whether the medication is in solid or
liquid form and whether the anti-abuse substance layer is in solid or liquid
form.
        Accordingly, the claim terms “for treating said medication on contact”;
“such that insertion of said medication into said container will cause said
medication to contact said binding agent”; and “said layer being disposed in
said container in a manner such that a skin-worn patch device properly
inserted into said container will cause said abusable substance to contact said
layer containing said anti-abuse substance” have patentable weight and need
no further construction.




            Case 18-30182-beh    Doc 201   Filed 02/20/20   Page 31 of 33
      Conversely, the remaining intended use terms “to receive an amount of
unused medication substance therein”; “to dissolve said unused medications
that are in solid form”; “to receive a skin-worn patch device containing a
residual amount of an abusable substance therein”; “containing a used skin-
worn patch device”; “wherein said abusable substance is an opioid”; and
“wherein said abusable substance is fentanyl” are intended use terms that
carry no patentable weight so long as the structure is capable of performing the
intended use.
                           CONCLUSION AND ORDER
      For the foregoing reasons, the Court provides the following constructions
of the disputed claim terms/phrases:

Disputed Term                    Location               Construction
“layer”                          ’837 Patent claim 1    “quantity of material covering
                                                        a surface”
“sealable”                       ’711 Patent claim 1    “capable of being shut or
                                                        closed”
“sealing” [container to          ’711 Patent claim 1    “securing” [treated
thereby capture treated                                 medication in the container]
medication]
“resealable”                     ’711 Patent claims 7   “capable of being closed after
                                 and 11                 opening”
“closure means for closing”      ’837 Patent claim 1    Governed by 35 U.S.C.
                                                        § 112(f)
“closure for sealing”            ’711 Patent claim 1    Governed by 35 U.S.C.
                                                        § 112(f)
“A disposal system for           ’711 Patent claim 1    The preamble is not limiting
reducing substance abuse         (preamble)
or environmental
contamination from unused
medications, said system”
“to receive an amount of         ’711 Patent claim 1    Intended use limitation that
unused medication                                       carries no patentable weight
substance therein”                                      so long as the structure is
                                                        capable of performing the
                                                        intended use
“for treating said               ’711 Patent claim 1    No further construction
medication on contact”                                  necessary




             Case 18-30182-beh     Doc 201   Filed 02/20/20   Page 32 of 33
“such that insertion of said   ’711 Patent claim 1    No further construction
medication into said                                  necessary
container will cause said
medication to contact said
binding agent”
“to dissolve said unused       ’711 Patent claim 12   Intended use limitation
medications that are in
solid form”
“to receive a skin-worn        ’837 Patent claim 1    Intended use limitation
patch device containing a
residual amount of an
abusable substance
therein”
“said layer being disposed     ’837 Patent claim 1    No further construction
in said container in a                                necessary
manner such that a skin-
worn patch device properly
inserted into said container
will cause said abusable
substance to contact said
layer containing said anti-
abuse substance”
“containing a used skin-       ’837 Patent claim 1    Intended use limitation
worn patch device”
“wherein said abusable         ’837 Patent claim 8    Intended use limitation
substance is an opioid”
“wherein said abusable         ’837 Patent claim 9    Intended use limitation
substance is fentanyl”

It is so ORDERED.

Dated: February 20, 2020




          Case 18-30182-beh      Doc 201   Filed 02/20/20   Page 33 of 33
